Order granting plaintiff’s motion for a temporary injunction unanimously reversed on the law and on the facts, and in the exercise of discretion, and the motion is denied, with $20 costs and disbursements to abide the event. The papers present disputed issues which must be explored and resolved at a trial. To that end, plaintiff may, at its option, have an early trial and shall indicate its desire in that regard in the proposed order to be settled hereon. If plaintiff exercises its option to apply for a prompt trial, it may request an order (1) providing for setting the case down for trial for a day certain; (2) dispensing with the right of either party to pretrial discovery and other procedures; (3) eliminating the necessity for filing a statement of readiness; and (4) requiring the Trial Term Clerk to accept the filing of a note of issue, upon payment of appropriate fees, upon short notice to defendant’s counsel. Settle order, accordingly, on notice. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.